UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective High current income with preservation of capital as its secondary objective Net asset value December 31, 2013 Class IA: $10.01 Class IB: $9.97 Total return at net asset value Barclays Government (as of 12/31/13) Class IA shares* Class IB shares* Bond Index 1 year –0.19% –0.48% -2.60% 5 years 39.59 37.74 11.80 Annualized 6.90 6.61 2.26 10 years 64.97 60.79 50.07 Annualized 5.13 4.86 4.14 Life 119.39 112.10 107.68 Annualized 5.81 5.55 5.39 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Aaa 77.3% Cash and net other assets 22.7% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT American Government Income Fund1 Report from your fund’s manager What was the market environment like for government securities during the 12 months ended December 31, 2013? After many months of relative calm, the market backdrop changed considerably in May, as positive economic data prompted investors to begin debating when the Federal Reserve would begin scaling back its stimulative bond-buying program. These discussions intensified in June, when Fed Chairman Ben Bernanke announced that the central bank could begin reducing its stimulus program later in 2013 and end it by mid-2014, sooner than investors expected. Market participants reacted to this potential change in Fed monetary policy by selling bonds across all market sectors, driving rates higher and yield spreads wider. After spiking in June, interest rates remained elevated until mid-September, due to uncertainty about when the Fed would actually start the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled in October when President Obama signed a short-term bill that raised the U.S. debt ceiling and funded the government through mid-January 2014, to end the partial government shutdown. At its December policy meeting, the Fed announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January 2014, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by year-end. For the year, intermediate-term U.S. Treasuries and other government securities posted modestly negative returns but performed slightly better than the broad investment-grade fixed-income market. Longer-dated government bonds, with their greater interest-rate sensitivity, trailed the broad market. What strategies helped the fund’s relative performance during the past year? The fund outperformed its benchmark, the Barclays Government Bond Index, for the fiscal year. Our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], were the biggest contributors to performance versus the benchmark. Generally speaking, it was a positive environment for prepayment-sensitive securities, such as IO CMOs, particularly during the period’s second half. During that time, higher interest rates reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced, which helped boost the securities’ values. Our duration and yield-curve positioning also aided the fund’s relative performance. Throughout the period, we sought to limit the fund’s interest-rate risk by maintaining a duration that was shorter than that of the benchmark, while also positioning the portfolio for a steeper yield curve. This positioning proved beneficial when rates rose in January, May, and June. Our defensive term-structure strategy also worked well in December, as the Fed’s announcement that it would begin tapering its bond buying caused rates in the 5- to- 7-year portion of the curve to rise. How would you characterize the mortgage market at the end of 2013? In our view, the mortgage market is in much better shape than it was a few years ago. Against the backdrop of an improving U.S. economy, mortgage rates, although higher than they were during the first half of 2013, were still at historically low levels at the end of the year. Given recent improvement in the U.S. employment level, coupled with normal population growth, domestic home vacancy rates have dropped substantially. On an aggregate basis, the U.S. home-price growth rate has increased sharply, driven by rising consumer demand along with demand from private equity firms looking to buy distressed residential properties and convert them into rental units. From a strategic standpoint, we believe these factors are likely to place additional upward pressure on interest rates, which we expect to translate into a slower pace of mortgage refinancing. Consequently, we’re seeking to capitalize on this anticipated trend by increasing the fund’s allocation to IO CMOs. How did you use derivatives during the period? We used interest-rate swaps and “swaptions” — the latter of which gives us the option to enter into a swap contract — to hedge the interest-rate and prepayment risks associated with our mortgage pass-through and IO CMO holdings. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your outlook for the months ahead? As 2014 begins, we are focused on several key risks. First, the Fed is faced with a delicate balancing act as it seeks to communicate about further reductions in its bond-buying program without destabilizing the financial markets or the U.S. economy. This will bear watching as economic data unfold in the months ahead. Second, the Fed believes the non-accelerating inflation of unemployment rate [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is around 5.6%. However, our research suggests, and some institutions also have the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate. Generally speaking, investors believe wage inflation could become problematic at higher levels of unemployment. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts at a faster pace than the markets are currently forecasting. Lastly, it is possible that economic growth in 2014 could be stronger than forecast, particularly during the second half of the year. If that occurs, real interest rates — prevailing interest rates minus the rate 2Putnam VT American Government Income Fund of inflation — which have been negative since 2008, could significantly rise. That said, we don’t believe rates are likely to rise so quickly that the shift will adversely affect the economy. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT American Government Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.20 $4.46 $3.21 $4.48 Ending value (after expenses) $1,013.20 $1,011.20 $1,022.03 $1,020.77 Annualized expense ratio† 0.63% 0.88% 0.63% 0.88% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4Putnam VT American Government Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2014 Putnam VT American Government Income Fund5 The fund’s portfolio 12/31/13 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (31.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $116,642 $131,744 6s, with due dates from April 15, 2028 to November 20, 2038 354,316 393,158 5 1/2s, April 20, 2038 540,332 595,420 5s, TBA, January 1, 2044 1,000,000 1,083,905 4 1/2s, TBA, January 1, 2044 1,000,000 1,068,750 4s, TBA, January 1, 2044 5,000,000 5,203,125 U.S. Government Agency Mortgage Obligations (21.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 52,102 61,302 7s, with due dates from November 1, 2026 to May 1, 2032 406,863 467,955 5 1/2s, December 1, 2033 43,096 47,295 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 31,481 36,776 7s, with due dates from December 1, 2028 to December 1, 2035 682,162 781,437 6 1/2s, September 1, 2036 19,257 21,413 6s, January 1, 2038 504,415 558,640 5 1/2s, TBA, January 1, 2044 1,000,000 1,100,234 5s, February 1, 2039 55,561 60,330 4 1/2s, April 1, 2041 129,734 137,605 4s, with due dates from June 1, 2042 to November 1, 2042 9,130,246 9,311,425 4s, TBA, January 1, 2044 4,000,000 4,121,875 3 1/2s, TBA, January 1, 2044 2,000,000 1,988,438 3s, TBA, January 1, 2044 1,000,000 950,313 Total U.S. government and agency mortgage obligations (cost $28,783,045) U.S. TREASURY OBLIGATIONS (32.2%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,271,699 4 1/2s, August 15, 2039 # 7,201,000 7,982,421 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,810,530 0 1/4s, August 31, 2014 11,010,000 11,019,390 0 1/4s, May 31, 2014 3,000 3,002 Total U.S. treasury Obligations (cost $29,871,539) MORTGAGE-BACKED SECURITIES (30.7%)* Principal amount Value Agency collateralized mortgage obligations (30.7%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.123s, 2037 $72,397 $104,471 IFB Ser. 2979, Class AS, 23.662s, 2034 27,437 35,119 IFB Ser. 3072, Class SM, 23.186s, 2035 88,179 125,143 IFB Ser. 3072, Class SB, 23.039s, 2035 71,872 101,279 IFB Ser. 3065, Class DC, 19.36s, 2035 366,864 515,929 IFB Ser. 2990, Class LB, 16.52s, 2034 97,835 127,900 IFB Ser. 4105, Class HS, IO, 6.433s, 2042 740,085 180,803 MORTGAGE-BACKED SECURITIES (30.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. IFB Ser. 3232, Class KS, IO, 6.133s, 2036 $500,540 $56,936 IFB Ser. 4136, Class ES, IO, 6.083s, 2042 742,660 137,674 IFB Ser. 4112, Class SC, IO, 5.983s, 2042 1,938,074 353,698 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 316,153 60,821 IFB Ser. 4240, Class SA, IO, 5.833s, 2043 514,418 115,641 IFB Ser. 311, Class S1, IO, 5.783s, 2043 2,338,483 496,935 IFB Ser. 4012, Class SM, IO, 5.783s, 2042 528,781 101,129 IFB Ser. 315, Class S1, IO, 5.753s, 2043 586,873 131,295 IFB Ser. 3852, Class SG, 4.863s, 2041 702,533 647,658 Ser. 4122, Class TI, IO, 4 1/2s, 2042 831,991 180,875 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,237,712 232,343 Ser. 3747, Class HI, IO, 4 1/2s, 2037 78,647 9,005 Ser. 4116, Class MI, IO, 4s, 2042 1,657,242 355,644 Ser. 4019, Class JI, IO, 4s, 2041 1,351,470 258,671 Ser. 4122, Class AI, IO, 3 1/2s, 2042 1,080,939 164,843 Ser. 304, IO, 3 1/2s, 2027 1,403,075 174,248 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,037,684 130,343 Ser. 4141, Class PI, IO, 3s, 2042 884,474 125,631 Ser. 4158, Class TI, IO, 3s, 2042 2,260,916 309,904 Ser. 4165, Class TI, IO, 3s, 2042 2,392,828 337,628 Ser. 4171, Class NI, IO, 3s, 2042 1,400,568 194,819 Ser. 4183, Class MI, IO, 3s, 2042 735,291 103,014 Ser. 3835, Class FO, PO, zero %, 2041 1,849,599 1,496,806 Ser. 3391, PO, zero %, 2037 19,992 16,404 Ser. 3300, PO, zero %, 2037 11,311 10,071 FRB Ser. 3326, Class WF, zero %, 2035 2,231 1,908 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 68,967 128,411 IFB Ser. 06-8, Class HP, 23.963s, 2036 92,685 140,840 IFB Ser. 05-45, Class DA, 23.816s, 2035 138,625 205,636 IFB Ser. 07-53, Class SP, 23.596s, 2037 104,569 152,395 IFB Ser. 08-24, Class SP, 22.68s, 2038 513,213 751,846 IFB Ser. 05-122, Class SE, 22.524s, 2035 138,953 199,484 IFB Ser. 05-75, Class GS, 19.756s, 2035 95,645 126,590 IFB Ser. 05-106, Class JC, 19.614s, 2035 108,288 156,432 IFB Ser. 05-83, Class QP, 16.966s, 2034 44,414 57,300 IFB Ser. 11-4, Class CS, 12.571s, 2040 276,013 321,571 IFB Ser. 12-96, Class PS, IO, 6.535s, 2041 729,425 148,321 IFB Ser. 11-27, Class AS, IO, 6.315s, 2041 630,799 117,587 IFB Ser. 12-132, Class SB, IO, 6.035s, 2042 1,373,730 227,091 IFB Ser. 13-19, Class DS, IO, 6.035s, 2041 1,289,730 239,860 Ser. 06-10, Class GC, 6s, 2034 453,754 467,367 IFB Ser. 13-59, Class SC, IO, 5.985s, 2043 929,915 209,522 IFB Ser. 13-101, Class AS, IO, 5.785s, 2043 1,153,182 254,738 IFB Ser. 13-103, Class SK, IO, 5.755s, 2043 339,732 75,997 IFB Ser. 13-102, Class SH, IO, 5.735s, 2043 918,336 194,136 IFB Ser. 13-136, Class SA, IO, 5.68s, 2044 2,684,000 546,784 Ser. 409, Class 82, IO, 4 1/2s, 2040 767,760 157,420 Ser. 418, Class C24, IO, 4s, 2043 702,484 169,310 Ser. 12-96, Class PI, IO, 4s, 2041 760,755 137,202 Ser. 409, Class C16, IO, 4s, 2040 1,084,769 229,589 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,439,420 334,103 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 528,265 85,906 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,249,405 189,335 Ser. 13-55, Class IK, IO, 3s, 2043 750,874 109,357 Ser. 12-145, Class TI, IO, 3s, 2042 894,143 105,866 Ser. 13-35, Class IP, IO, 3s, 2042 909,228 109,285 Ser. 13-55, Class PI, IO, 3s, 2042 1,397,939 183,479 Ser. 13-53, Class JI, IO, 3s, 2041 930,598 132,610 Ser. 13-23, Class PI, IO, 3s, 2041 1,070,816 118,764 6 Putnam VT American Government Income Fund MORTGAGE-BACKED SECURITIES (30.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-30, Class IP, IO, 3s, 2041 $1,521,384 $168,022 Ser. 13-23, Class LI, IO, 3s, 2041 859,313 94,103 FRB Ser. 03-W8, Class 3F2, 0.515s, 2042 8,200 8,014 FRB Ser. 07-95, Class A3, 0.415s, 2036 1,868,618 1,775,187 Ser. 08-53, Class DO, PO, zero %, 2038 99,287 77,748 Ser. 07-44, Class CO, PO, zero %, 2037 39,974 33,439 Ser. 1988-12, Class B, zero %, 2018 1,173 1,114 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.772s, 2041 620,663 933,956 IFB Ser. 10-158, Class SD, 14 1/2s, 2040 209,000 238,496 IFB Ser. 11-70, Class WS, 9.366s, 2040 360,000 332,233 IFB Ser. 11-72, Class SE, 7.187s, 2041 1,341,000 1,233,685 IFB Ser. 11-81, Class SB, IO, 6.538s, 2036 1,119,883 195,274 IFB Ser. 11-61, Class CS, IO, 6.513s, 2035 356,883 52,640 Ser. 10-9, Class XD, IO, 6.433s, 2040 2,838,588 509,725 IFB Ser. 10-85, Class SE, IO, 6.383s, 2040 426,559 77,173 IFB Ser. 13-27, Class SW, IO, 6.333s, 2040 488,837 87,189 IFB Ser. 12-149, Class LS, IO, 6.083s, 2042 415,238 68,871 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 2,212,396 380,090 IFB Ser. 10-26, Class QS, IO, 6.083s, 2040 1,985,781 367,369 IFB Ser. 13-87, Class AS, IO, 6.033s, 2043 315,731 53,675 IFB Ser. 13-122, Class DS, IO, 5.983s, 2043 385,867 62,367 IFB Ser. 13-165, Class LS, IO, 5.983s, 2043 456,135 83,108 IFB Ser. 13-99, Class SL, IO, 5.983s, 2043 656,709 114,543 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 2,096,185 363,919 Ser. 13-149, Class MS, IO, 5.933s, 2039 948,649 151,186 IFB Ser. 13-129, Class SA, IO, 5.933s, 2043 382,158 61,642 IFB Ser. 13-134, Class DS, IO, 5.933s, 2043 867,125 141,853 IFB Ser. 11-146, Class AS, IO, 5.933s, 2041 607,869 119,674 IFB Ser. 10-115, Class TS, IO, 5.933s, 2038 1,178,463 172,503 IFB Ser. 12-34, Class SA, IO, 5.883s, 2042 915,459 187,733 IFB Ser. 11-128, Class TS, IO, 5.883s, 2041 421,927 86,284 IFB Ser. 10-120, Class SA, IO, 5.883s, 2040 1,199,345 209,837 IFB Ser. 10-89, Class SD, IO, 5.763s, 2040 614,827 103,753 IFB Ser. 11-70, Class SN, IO, 5.733s, 2041 259,000 62,971 IFB Ser. 10-31, Class SA, IO, 5.583s, 2040 774,495 127,559 IFB Ser. 10-42, Class SK, IO, 5.503s, 2040 574,824 85,534 Ser. 13-3, Class IT, IO, 5s, 2043 676,775 153,053 Ser. 13-6, Class OI, IO, 5s, 2043 536,842 113,306 Ser. 13-16, Class IB, IO, 5s, 2040 949,879 116,549 Ser. 10-35, Class UI, IO, 5s, 2040 1,300,501 292,894 Ser. 10-9, Class UI, IO, 5s, 2040 3,641,553 808,500 Ser. 09-121, Class UI, IO, 5s, 2039 1,433,383 312,262 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 807,585 173,598 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,077,554 246,469 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 863,667 160,901 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,560,461 335,313 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,768,716 388,851 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 716,975 88,640 Ser. 13-165, Class IL, IO, 4s, 2043 421,580 75,294 Ser. 12-56, Class IB, IO, 4s, 2042 1,481,476 341,180 Ser. 12-47, Class CI, IO, 4s, 2042 658,415 151,571 Ser. 10-116, Class QI, IO, 4s, 2034 851,565 67,108 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 1,079,257 184,143 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 791,482 129,043 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 699,495 123,111 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 817,523 131,703 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 815,716 115,486 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 804,872 144,652 MORTGAGE-BACKED SECURITIES (30.7%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-151, Class KO, PO, zero %, 2037 $107,025 $90,410 Ser. 06-36, Class OD, PO, zero %, 2036 5,041 4,374 Total mortgage-backed securities (cost $26,138,674) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $4,487,700 $15,752 Total purchased swap options outstanding (cost $50,935) SHORT-TERM INVESTMENTS (22.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.04% L 14,796,396 $14,796,396 Interest in $227,891,000 joint tri-party repurchase agreement dated 12/31/13 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 1/2/14 — maturity value of $4,436,001 for an effective yield of 0.005% (collateralized by various mortgage backed securities with coupon rates ranging from 0.888% to 11.5% and due dates ranging from 01/01/14 to 09/01/47, valued at $232,448,820) $4,436,000 4,436,000 U.S. Treasury Bills with effective yields ranging from 0.11% to 0.13%, November 13, 2014 # § 408,000 407,643 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 § 288,000 287,871 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, May 29, 2014 # § 198,000 197,953 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 § 590,000 589,896 Total short-term investments (cost $20,715,521) Total investments (cost $105,559,714) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $90,422,088. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. Putnam VT American Government Income Fund7 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $37,638,118 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/13 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 3 $384,938 Mar-14 $(6,428) U.S. Treasury Note 2 yr (Long) 33 7,253,813 Mar-14 (15,016) U.S. Treasury Note 5 yr (Short) 4 477,250 Mar-14 6,117 U.S. Treasury Note 10 yr (Long) 119 14,642,578 Mar-14 (273,288) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/13 (premiums received $49,364) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $8,975,300 $12,117 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/13 Counterparty Fixed right or obligation % to Unrealized receive or (pay)/Floating rate Expiration Contract appreciation/ index/Maturity date date/strike amount (depreciation) JPMorgan Chase Bank N.A. 2.777/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.777 $4,487,700 $(36,081) (1.60)/3 month USD-LIBOR-BBA/ May-19 (Written) May-14/1.60 8,975,300 37,158 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds received $1,008,594) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January1,2044 $1,000,000 1/13/14 $994,219 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $4,786,800 E $(54) 11/21/23 3 month USD-LIBOR-BBA 4.22125% $(71,521) 6,797,300 E (38) 11/21/18 2.1525% 3 month 81,734 USD-LIBOR-BBA 186,000 (12) 9/25/23 3 month USD-LIBOR-BBA 2.92% (439) 6,797,300 E (55) 11/20/18 2.14% 3 month 83,280 USD-LIBOR-BBA 4,786,800 E (54) 11/20/23 3 month USD-LIBOR-BBA 4.255% (64,723) 8,148,000 E 80,766 3/19/19 3 month USD-LIBOR-BBA 2.00% 55,100 5,007,000 E 23,237 3/19/16 3 month USD-LIBOR-BBA 0.75% 6,963 598,000 E 9,517 3/19/44 3 month USD-LIBOR-BBA 3.75% (14,450) 19,883,100 E 295,925 3/19/24 3 month USD-LIBOR-BBA 3.25% 164,298 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $409,762 $— 1/12/41 4.00% (1 month Synthetic TRS Index $1,496 USD-LIBOR) 4.00% 30 year Fannie Mae pools 305,634 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,116 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. cont. $2,114,911 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $(17,863) USD-LIBOR 4.50% 30 year Fannie Mae pools 250,194 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,113 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 517,164 — 1/12/40 4.50% (1 month Synthetic MBX Index (1,086) USD-LIBOR) 4.50% 30 year Fannie Mae pools 358,526 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,084 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,143,104 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,729) USD-LIBOR 6.50% 30 year Fannie Mae pools 930,364 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,778 USD-LIBOR) 5.00% 30 year Fannie Mae pools 826,930 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,580 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,987,207 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,131) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,611,810 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,902 USD-LIBOR) 5.00% 30 year Fannie Mae pools 490,468 — 1/12/41 5.00% (1 month Synthetic MBX Index 937 USD-LIBOR) 5.00% 30 year Fannie Mae pools 97,054 — 1/12/40 4.00% (1 month Synthetic MBX Index (305) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,561,357 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,717 USD-LIBOR) 5.00% 30 year Fannie Mae pools 472,932 — 1/12/41 4.50% (1 month Synthetic TRS Index 3,995 USD-LIBOR) 4.50% 30 year Fannie Mae pools 261,548 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,091 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,557,569 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,105) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,721,610 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,201 USD-LIBOR) 5.00% 30 year Fannie Mae pools 808,325 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,540) USD-LIBOR) 4.00% 30 year Fannie Mae pools 22,150 — 1/12/38 6.50% (1 month Synthetic TRS Index 145 USD-LIBOR) 6.50% 30 year Fannie Mae pools 147,141 — 1/12/41 5.00% (1 month Synthetic MBX Index 281 USD-LIBOR) 5.00% 30 year Fannie Mae pools 160,988 — 1/12/41 5.00% (1 month Synthetic MBX Index 308 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Putnam VT American Government Income Fund 9 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,079,437 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,577) USD-LIBOR 6.50% 30 year Fannie Mae pools 769,871 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,810 USD-LIBOR) 4.00% 30 year Fannie Mae pools 97,951 — 1/12/40 5.00% (1 month Synthetic MBX Index 187 USD-LIBOR) 5.00% 30 year Fannie Mae pools 419,597 — 1/12/40 4.50% (1 month Synthetic MBX Index (881) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,553,314 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,968 USD-LIBOR) 5.00% 30 year Fannie Mae pools 23,890 — 1/12/40 5.00% (1 month Synthetic MBX Index 46 USD-LIBOR) 5.00% 30 year Fannie Mae pools 77,132 — 1/12/40 5.00% (1 month Synthetic MBX Index 147 USD-LIBOR) 5.00% 30 year Fannie Mae pools 55,972 — 1/12/40 5.00% (1 month Synthetic MBX Index 107 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,590,960 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,185) USD-LIBOR 6.50% 30 year Fannie Mae pools 850,465 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (4,997) USD-LIBOR 6.00% 30 year Fannie Mae pools 393,044 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,267) USD-LIBOR 5.50% 30 year Fannie Mae pools 196,578 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,134) USD-LIBOR 5.50% 30 year Fannie Mae pools 196,578 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,134) USD-LIBOR 5.50% 30 year Fannie Mae pools 394,390 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,275) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,024,493 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,910) USD-LIBOR 5.50% 30 year Fannie Mae pools 394,390 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,275) USD-LIBOR 5.50% 30 year Fannie Mae pools 311,654 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,037 USD-LIBOR) 6.50% 30 year Fannie Mae pools 787,546 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,543) USD-LIBOR 5.50% 30 year Fannie Mae pools 649,380 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (6,976) USD-LIBOR 5.00% 30 year Fannie Mae pools 519,461 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,240) USD-LIBOR 6.50% 30 year Fannie Mae pools 10 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Citibank, N.A. $149,102 $— 1/12/41 5.00% (1 month Synthetic MBX Index $285 USD-LIBOR) 5.00% 30 year Fannie Mae pools 182,706 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (667) USD-LIBOR 4.00% 30 year Fannie Mae pools 944,093 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (7,974) USD-LIBOR 4.50% 30 year Fannie Mae pools Credit Suisse International 891,836 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (3,256) USD-LIBOR 4.00% 30 year Fannie Mae pools 1,232,179 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (4,498) USD-LIBOR 4.00% 30 year Fannie Mae pools 415,366 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (3,508) USD-LIBOR 4.50% 30 year Fannie Mae pools 171,814 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (1,451) USD-LIBOR 4.50% 30 year Fannie Mae pools 425,108 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (3,591) USD-LIBOR 4.50% 30 year Fannie Mae pools 529,613 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (4,473) USD-LIBOR 4.50% 30 year Fannie Mae pools 409,709 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (1,688) USD-LIBOR 4.00% 30 year Fannie Mae pools 466,436 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,011) USD-LIBOR 5.00% 30 year Fannie Mae pools 639,229 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,334 USD-LIBOR) 4.00% 30 year Fannie Mae pools Goldman Sachs International 621,973 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,065 USD-LIBOR) 6.50% 30 year Fannie Mae pools 479,836 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,136 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,577,488 — 1/12/39 6.00% (1 month Synthetic TRS Index 12,609 USD-LIBOR) 6.00% 30 year Fannie Mae pools 602,717 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,940 USD-LIBOR) 6.50% 30 year Fannie Mae pools 889,742 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,691 USD-LIBOR) 4.00% 30 year Fannie Mae pools 889,742 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,691 USD-LIBOR) 4.00% 30 year Fannie Mae pools 797,349 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,911 USD-LIBOR) 4.00% 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $1,286,837 $— 1/12/41 4.50% (1 month Synthetic TRS Index $10,869 USD-LIBOR) 4.50% 30 year Fannie Mae pools 890,330 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,125) USD-LIBOR 6.50% 30 year Fannie Mae pools 334,472 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (798) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,397,542 — 1/12/41 4.50% (1 month Synthetic TRS Index 11,804 USD-LIBOR) 4.50% 30 year Fannie Mae pools 315,288 — 1/12/41 4.50% (1 month Synthetic TRS Index 2,663 USD-LIBOR) 4.50% 30 year Fannie Mae pools 622,535 — 1/12/40 4.00% (1 month Synthetic TRS Index 2,565 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,540 — 1/12/39 6.00% (1 month Synthetic TRS Index 20 USD-LIBOR) 6.00% 30 year Fannie Mae pools 653,697 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,225 USD-LIBOR) 6.00% 30 year Fannie Mae pools 73,275 — 1/12/41 4.00% (1 month Synthetic TRS Index 267 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,046,581 — 1/12/41 4.00% (1 month Synthetic TRS Index 3,821 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,219,570 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,911) USD-LIBOR 6.50% 30 year Fannie Mae pools 45,190 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (108) USD-LIBOR 6.50% 30 year Fannie Mae pools 120,543 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (288) USD-LIBOR 6.50% 30 year Fannie Mae pools 135,904 — 1/12/38 6.50% (1 month Synthetic TRS Index 888 USD-LIBOR) 6.50% 30 year Fannie Mae pools 681,633 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,455 USD-LIBOR) 6.50% 30 year Fannie Mae pools 594,556 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,798 USD-LIBOR) 4.00% 30 year Fannie Mae pools 658,493 — 1/12/42 4.00% (1 month Synthetic TRS Index 1,992 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,107,394 — 1/12/39 6.00% (1 month Synthetic TRS Index 8,851 USD-LIBOR) 6.00% 30 year Fannie Mae pools 702,711 — 1/12/42 4.00% (1 month Synthetic TRS Index 2,125 USD-LIBOR) 4.00% 30 year Fannie Mae pools 12 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. $878,113 $— 1/12/41 4.50% (1 month Synthetic TRS Index $7,417 USD-LIBOR) 4.50% 30 year Fannie Mae pools 572,703 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,091 USD-LIBOR) 4.00% 30 year Fannie Mae pools Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $27,749,602 $— Purchased swap options outstanding — 15,752 — U.S. government and agency mortgage obligations — 28,121,140 — U.S. Treasury obligations — 29,087,042 — Short-term investments 14,796,396 5,919,363 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(288,615) $— $— Written swap options outstanding — (12,117) — Forward premium swap option contracts — 1,077 — TBA sale commitments — (994,219) — Interest rate swap contracts — (168,990) — Total return swap contracts — 25,059 — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund13 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $90,763,318) $90,892,899 Affiliated issuers (identified cost $14,796,396) (Notes 1 and 5) 14,796,396 Interest and other receivables 614,052 Receivable for investments sold 13 Receivable for sales of delayed delivery securities (Note 1) 1,009,760 Receivable for variation margin (Note 1) 70,791 Unrealized appreciation on forward premium swap option contracts (Note 1) 37,158 Unrealized appreciation on OTC swap contracts (Note 1) 147,559 Total assets Liabilities Payable to custodian 6,099 Payable for purchases of delayed delivery securities (Note 1) 15,709,115 Payable for shares of the fund repurchased 39,148 Payable for compensation of Manager (Note 2) 30,569 Payable for custodian fees (Note 2) 16,266 Payable for investor servicing fees (Note 2) 7,601 Payable for Trustee compensation and expenses (Note 2) 69,977 Payable for administrative services (Note 2) 593 Payable for distribution fees (Note 2) 7,111 Payable for variation margin (Note 1) 40,501 Unrealized depreciation on OTC swap contracts (Note 1) 122,500 Unrealized depreciation on forward premium swap option contracts (Note 1) 36,081 Written options outstanding, at value (premiums $49,364) (Notes 1 and 3) 12,117 TBA sale commitments, at value (proceeds receivable $1,008,594) (Note 1) 994,219 Other accrued expenses 54,643 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $101,728,554 Undistributed net investment income (Note 1) 3,448,583 Accumulated net realized loss on investments (Note 1) (14,914,015) Net unrealized appreciation of investments 158,966 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $57,347,259 Number of shares outstanding 5,731,081 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.01 Computation of net asset value Class IB Net assets $33,074,829 Number of shares outstanding 3,316,456 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.97 The accompanying notes are an integral part of these financial statements. 14 Putnam VT American Government Income Fund Statement of operations Year ended 12/31/13 Investment income Interest (including interest income of $11,996 from investments in affiliated issuers) (Note 5) $2,969,036 Total investment income Expenses Compensation of Manager (Note 2) 406,706 Investor servicing fees (Note 2) 101,873 Custodian fees (Note 2) 43,774 Trustee compensation and expenses (Note 2) 8,041 Distribution fees (Note 2) 93,020 Administrative services (Note 2) 2,687 Auditing and tax fees 37,995 Other 35,226 Total expenses Expense reduction (Note 2) (20) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,069,830) Net increase from payments by affiliates (Note 2) 1,389 Net realized gain on swap contracts (Note 1) 1,396,409 Net realized loss on futures contracts (Note 1) (421,864) Net realized gain on written options (Notes 1 and 3) 616,776 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (2,247,464) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Decrease in net assets Operations: Net investment income $2,239,734 $2,611,622 Net realized loss on investments (477,120) (14,850,514) Net unrealized appreciation (depreciation) of investments (2,247,464) 14,815,596 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,099,708) (2,213,534) Class IB (518,928) (1,160,598) Net realized short-term gain on investments Class IA — (10,140,287) Class IB — (5,913,521) From net realized long-term gain on investments Class IA — (731,075) Class IB — (426,342) Decrease from capital share transactions (Note 4) (22,597,748) (4,698,434) Total decrease in net assets Net assets: Beginning of year 115,123,322 137,830,409 End of year (including undistributed net investment income of $3,448,583 and $1,353,255, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/13 .23 (.25) (.16) — — .63 2.29 390 12/31/12 .23 (.01) (.33) (1.61) — .64 2.18 456 12/31/11 .36 .45 (.51) (1.07) — f,g .61 2.97 361 12/31/10 .64 .02 (1.05) — — .60 h 4.97 204 12/31/09 .60 1.73 (.53) — — .64 i,j 4.99 i 242 Class IB 12/31/13 .20 (.25) (.13) — — .88 2.04 390 12/31/12 .20 (.02) (.29) (1.61) — .89 1.94 456 12/31/11 .32 .45 (.47) (1.07) — f,g .86 2.72 361 12/31/10 .61 .03 (1.02) — — .85 h 4.75 204 12/31/09 .57 1.72 (.50) — — .89 i,j 4.74 i 242 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.20% of average net assets. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 16 Putnam VT American Government Income Fund Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury Bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Putnam VT American Government Income Fund 17 Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $22,561 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $63,970 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments 18Putnam VT American Government Income Fund are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At December 31, 2013, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $14,487,024 $635,101 $15,122,125 Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from unrealized gains and losses on certain futures contracts, from income on swap contracts and from Receivable Purchase Agreements. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,474,230 to increase undistributed net investment income and $1,474,230 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,699,135 Unrealized depreciation (2,595,542) Net unrealized appreciation 103,593 Undistributed ordinary income 3,475,084 Capital loss carryforward (15,122,125) Cost for federal income tax purposes $105,585,702 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 41.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the Putnam VT American Government Income Fund19 interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Effective July 1, 2013, Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to July 1, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $1,389 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $64,649 Class IB 37,224 Total $101,873 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $20 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $65, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $93,020 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of U.S. government securities and agency obligations other than short-term investments and TBA transactions aggregated $313,035,738 and $309,329,205, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option contract amounts Written swap option premiums Written option contract amount Written option premiums Written options outstanding at the beginning of the reporting period $6,932,000 $133,441 $— $— Options opened 351,955,000 839,302 28,000,007 85,378 Options exercised (27,013,300) (122,310) — — Options expired — — (14,000,007) (31,940) Options closed (313,923,100) (801,069) (14,000,000) (53,438) Written options outstanding at the end of the reporting period $17,950,600 $49,364 $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 131,985 $1,326,916 462,262 $4,858,784 303,252 $3,035,602 572,856 $5,953,558 Shares issued in connection with reinvestment of distributions 108,882 1,099,708 1,313,745 13,084,896 51,430 518,928 754,574 7,500,461 240,867 2,426,624 1,776,007 17,943,680 354,682 3,554,530 1,327,430 13,454,019 Shares repurchased (1,738,264) (17,419,181) (1,758,658) (18,791,202) (1,120,521) (11,159,721) (1,620,120) (17,304,931) Net increase (decrease) 20 Putnam VT American Government Income Fund Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $14,138,443 $24,824,800 $24,166,847 $11,996 $14,796,396 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $44,300,000 Written futures contract option contracts (contract amount) (Note 3) —* Written TBA commitment option contracts (contract amount) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $29,800,000 Futures contracts (number of contracts) 200 OTC interest rate swap contracts (notional) $131,500,000 Centrally cleared interest rate swap contracts (notional) $39,500,000 OTC total return swap contracts (notional) $94,500,000 * For the reporting period, the transactions were minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized Unrealized appreciation $371,693* depreciation $799,527* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(348,809) $(421,864) $1,396,409 $625,736 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $280,399 $(287,193) $150,625 $143,831 Total Putnam VT American Government Income Fund 21 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Merrill Lynch, Pierce, Fenner & Smith, Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $70,791 $— $— $— $— $— $70,791 OTC Total return swap contracts* # 4,725 41,321 — 285 2,334 89,386 9,508 — 147,559 Futures contracts § — Forward premium swap option contracts # — 37,158 — 37,158 Purchased swap options** # — 15,752 — — — 15,752 Repurchase agreements** — 4,436,000 4,436,000 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 19,017 — 19,017 OTC Total return swap contracts* # 17,863 62,290 — 8,641 27,476 6,230 — — 122,500 Futures contracts § — 21,484 21,484 Forward premium swap option contracts # — 36,081 — 36,081 Written swap options # — 12,117 — — — 12,117 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $— $— $— $— $22,561 $— $4,414,516 $4,437,077 Net amount $(13,138) $(20,969) $51,774 $(8,356) $(21,507) $60,595 $10,585 $— $58,984 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
